Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 1, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00642-CV


     AISHA RILEY, ON BEHALF OF HERSELF AND ALL OTHERS
               SIMILARLY SITUATED, Appellants

                                       V.

  HOUSTON NORTHWEST OPERATING COMPANY, L.L.C., A TEXAS
     LIMITED LIABILITY COMPANY D/B/A “HCA HOUSTON
   HEALTHCARE NORTHWEST” AND “HOUSTON NORTHWEST
  MEDICAL CENTER”; AND GULF COAST DIVISION, INC., A TEXAS
  CORPORATION, D/B/A “HCA HOUSTON HEALTHCARE,” Appellees

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-39473


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed October 21, 2021. On
January 12, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.




                                          2